Citation Nr: 0523176	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-14 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran's daughter is entitled to recognition as 
a helpless child on the basis of permanent incapacity for 
self-support prior to attaining the age of 18 years.




REPRESENTATION

Appellant represented by:	Marshall R. Isaacs, Attorney 
At Law



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from March 1943 to 
December 1944.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which determined the veteran's daughter was not entitled to 
recognition as a helpless child on the basis of permanent 
incapacity for 
self-support.  

The veteran requested a hearing at the RO before a Member of 
the Board (Veterans Law Judge (VLJ)); this type of hearing is 
often called a travel Board.  The RO informed the veteran 
that the hearing was scheduled for May 25, 2005, but he 
failed to appear for it.  He has not explained his absence or 
requested to reschedule his hearing.  Therefore, the Board 
deems his request for a travel Board hearing withdrawn.  
See 38 C.F.R. § 20.704(d) (2004).


FINDING OF FACT

The available evidence does not establish the veteran's child 
had a mental or physical defect rendering her permanently 
incapable of self-support prior to attaining the age of 18 
years.


CONCLUSION OF LAW

The requirements are not met for VA benefits as the helpless 
child of the veteran.  38 U.S.C.A. § 101(4)(A) (West 2002); 
38 C.F.R. §§ 3.315, 3.356 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The record on appeal shows that [redacted], the veteran's 
daughter, was born on November [redacted], 1943.  Thus, she turned 18 
years old on November [redacted], 1961.

A claim for recognition of [redacted] as a helpless child for VA 
benefits was received in October 2000.  The veteran stated 
that [redacted] had experienced a hearing and speech disability 
since birth.  He remarked that most records could not be 
located because the attending and family physicians were 
deceased.

Medical records from Erwin H. Rock, M.D., were provided in 
October 2000 in support of the appellant's claim.  The 
physician's records pertain to [redacted]'s treatment for hearing 
and ear disorders from 1978 to 1996.

An affidavit, dated in July 2003, was received from [redacted]'s 
mother.  She stated that, as a child, [redacted] displayed 
learning and behavioral problems in school and was placed in 
special classes for handicapped children until reaching the 
age of 17.  The mother went on to note that, around 1968, the 
family took [redacted] to an agency for retarded children where 
she was trained to perform menial tasks.  The mother remarked 
that [redacted] was unable to obtain a job that paid more than 
the minimum wage; that she could not maintain a job without 
the help of an organization that assists people with 
disabilities; and that she continues to have communication 
and hearing difficulties.

A statement from Steven Roth, a licensed psychologist, shows 
that [redacted] was examined in December 1991.  The clinical 
assessment was that [redacted], who had a cochlear implant, 
experienced significant receptive communication difficulties, 
particularly in new and novel situations.  She presented with 
relatively flattened affect and limited spontaneous 
interaction.



A statement, dated in June 2003, was received from Jennifer 
Salvatori, a representative of the National Institute for 
People with Disabilities.  She advised that [redacted] had 
received employment training and placement services for 
adults with mental retardation and developmental 
disabilities.  She stated that [redacted] worked part-time at a 
company where she had the support of a job coach, 
without whom she would be unable to keep her job.


Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letter dated in 
April 2004 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  Further, the rating decision appealed and the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC), especially when considered together, discussed 
the pertinent evidence, provided the laws and regulations 
governing the claim, and essentially notified the claimant of 
the evidence needed to prevail.  In particular, the April 
2004 letter advising the appellant of his rights in the VA 
claims process included an enclosure that explained what the 
evidence must show in order to prevail in a claim of 
entitlement to recognition of his daughter as a helpless 
child.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting the appellant with this claim of entitlement 
to recognition of his daughter as a helpless child for the 
purpose of VA benefits, there is no indication that pertinent 
Federal department or agency records exist that should be 
requested.  Records from non-VA medical sources have been 
obtained.  He also was advised what evidence VA had requested 
and notified in the SOC and SSOC what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received, which is obtainable.  The veteran has 
acknowledged that most records that might prove beneficial to 
the claim cannot be located because, unfortunately, 
the attending and family physicians who had possession of the 
records are deceased.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case 
because there is no means of obtaining these records, 
regardless.  Id.  Thus, VA's duty to assist has been 
fulfilled.

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of April 2004, which was after 
the RO's August 2001 decision denying entitlement of the 
veteran's daughter to recognition as a helpless child for the 
purpose of VA benefits.  

Because VCAA notice as to the issue of entitlement of the 
veteran's daughter to recognition as a helpless child for the 
purpose of VA benefits was not provided to the appellant 
prior to the initial AOJ (i.e., RO) adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  But in Pelegrini II, the Court stated it was 
(1) "neither explicitly nor implicitly requiring the voiding 
or nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at 120.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7104(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at 123, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
SSOC in April 2004 (wherein the RO readjudicated the claim in 
light of the additional evidence received since the initial 
rating decision and SOC).  The VCAA notice also was provided 
prior to certifying the claimant's appeal to the Board.  
Also, the claimant had ample opportunity before certification 
to identify and/or submit additional supporting evidence in 
response.  He even had an additional 90 days, once the Board 
received his appeal, to submit additional evidence and even 
beyond that point by showing good cause for any delay in 
missing the terminal date.  38 C.F.R. § 20.1304 (2004).  See, 
too, Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (An 
error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect 


such that the error affects 'the essential fairness of the 
[adjudication]."  (quoting McDonough Power Equip., Inc. v. 
Greenwood, 464 U.S. 548, 553 (1984).  Failure to provide 
notice before the first adverse decision by the AOJ would not 
have the natural effect of producing prejudice, and 
therefore, prejudice must be pled as to this deficiency.)

Legal Criteria

VA provides certain benefits for a child of a veteran shown 
to be permanently incapable of self-support by reason of 
mental or physical defect prior to attaining the age of 18 
years.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.315(a), 
3.356(a).

Rating determinations about permanent incapacity for self-
support will be made 
solely on the basis of whether the child is permanently 
incapable of self-support through his/her own efforts by 
reason of physical or mental defects.  The question of 
permanent incapacity for self-support is one of fact for 
determination by the rating agency on competent evidence of 
record in the individual case.  Rating criteria applicable 
to disabled veterans are not controlling.  38 C.F.R. 
§ 3.356(b).

To establish entitlement to the benefit sought, various 
factors under 38 C.F.R. § 3.356 for consideration are as 
follows:

(1)  The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self- support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2)  A child shown by proper evidence to have been 
permanently incapable of self- support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment that was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3)  It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child that would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4)  The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

Analysis

For the purpose of establishing entitlement to VA benefits, a 
child over 18 years of age must be shown to have been 
permanently incapable of self-support by reason of mental or 
physical defect by the age of 18.  In this case, statements 
and an affidavit from [redacted]'s parents are the only evidence 
now of record indicating she suffered from mental or physical 
disabilities that left her permanently incapable of 
self-support when she reached age 18 - on November [redacted], 1961.

The Board is aware that the veteran has provided medical 
evidence in support of the claim of entitlement to 
recognition of his daughter as a helpless child for the 
purpose of VA benefits.  But this medical evidence all 
pertains to her physical and mental impairments during the 
years since she turned 18 years old (not before).

The veteran's wife, in her affidavit, mentioned that [redacted], 
during childhood, underwent a battery of tests that indicated 
she suffered from a hearing impairment and that demonstrated 
she was mentally three years behind children her age.  
The results of those tests, reportedly performed at Columbia 
Presbyterian Hospital, are not a part of the appellate record 
- and, by all accounts, cannot be obtained.  The veteran, 
however, may file another claim of entitlement to recognition 
of his daughter as a helpless child for the purpose of VA 
benefits in the event he learns of the whereabouts of these 
records so that either he or VA can obtain them on his 
behalf.  That said, the Board emphasizes that any medical 
evidence submitted must pertain to [redacted]'s physical and 
mental impairments during the years before she reached age 
18, in order to be probative of the issue currently on 
appeal.

For these reasons, the claim must be denied because the 
preponderance of the evidence is unfavorable - which, in 
turn, means there is no reasonable doubt to resolve in the 
veteran's favor.  38 C.F.R. §§ 3.102, 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

The veteran's daughter is not entitled to recognition as a 
helpless child on the basis of permanent incapacity for self-
support prior to attaining the age of 18 years, and therefore 
this appeal is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


